Citation Nr: 0210026	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  97-24 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an original disability rating in excess of 30 
percent for migraine headaches on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
March 1994.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, dated in June 1997.  That decision denied the 
veteran's disagreement with the initial 10 percent rating 
assigned her newly service-connected migraine headaches.  The 
rating assigned was duly appealed.

The Board considered the merits of the veteran's appeal in 
July 1998.  In that decision, the Board granted the veteran's 
appeal to the extent of a 30 percent rating for migraine 
headaches.  The Board limited its decision to whether the 
veteran's disability met the schedular criteria for an 
increased rating.  It specifically reserved the question of 
entitlement to an extra-schedular rating for the disability 
and remanded for compliance with required notice and 
development by the RO in accordance with the provisions of 
38 C.F.R. § 3.321(b) (2001).  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).   

Review of the actions performed by the RO reveal that the 
mandate of that remand has been fulfilled.  Stegall v. West, 
11 Vet. App. 268 (1998).

Subsequent to the Board's remand, the veteran has relocated 
to Georgia, and now resides within the jurisdictional 
boundary of the Atlanta RO.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The veteran's service-connected migraine headaches are not 
manifested by an exceptional or unusual disability picture 
showing "marked interference with employment, resulting in 
impairment in earning capacity beyond that contemplated by 
the rating schedule.


CONCLUSION OF LAW

The criteria for an extra-schedular rating for migraine 
headaches, currently rated 30 percent on a schedular basis, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321(b)(1) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  VA has recently issued final regulations to 
implement these statutory changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties to the veteran have been fulfilled 
with respect to the issues of entitlement to an extra-
schedular rating. 

First, VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  In this case, the Board concludes that the 
discussions in the RO decisions, the Statement of the Case, 
and Supplemental Statements of the Case, and previous Board 
decision informed the veteran and her representative of the 
information and evidence needed to substantiate the claim and 
complied with VA's notification requirements.

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the veteran has not referenced 
any unobtained evidence that might aid her claim or that 
might be pertinent to the bases of the denial of this claim.  
In addition, she has been provided several VA medical 
examinations in connection with her claim.  The Board finds 
that another medical opinion is not necessary, as the record 
contains sufficient medical evidence to decide the claim.  
See 66 Fed. Reg. at 45,631 (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  

The Board concludes that the RO has complied with, or gone 
beyond, the mandates of the new legislation and its 
implementing regulations.  There is no indication that there 
now exists any additional evidence from any source that could 
substantiate the claim that has not been obtained.  The RO 
has dealt with the merits of the claim and it did not base 
its determination on the concept of a well-grounded claim.  
The RO has also provided the veteran with clear notice of the 
evidence considered and the types of evidence she needed to 
submit to support her claim.

Law and Regulation

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Diagnostic Code 8100 provides that for migraine with 
characteristic prostrating attacks averaging one in two 
months over the last several months, a 10 percent evaluation 
is warranted; with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months, a 30 percent evaluation is warranted; for migraine 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability, a 50 
percent evaluation is warranted.  38 C.F.R. § 4.124a 
Diagnostic Code (DC) 8100 (2001).

An extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities is allowable upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

Factual Background

The veteran reported that she had experienced severe 
headaches that began in service in 1989.  In 1991, she was 
diagnosed with migraine headaches and treated with 
medication.  In March 1995, a CT scan of the head was normal.  
The veteran was prescribed Fiorinal in 1994 or 1995. 

During a VA compensation examination in December 1995, the 
veteran complained that her headaches were more intense, 
involved her whole head, and radiated to the posterior neck, 
were unpredictable, limited her employment, occasionally 
prevented her from doing her job, and had progressed to the 
point that she had a daily bout of migraine headaches.  The 
diagnosis was that migraine headaches were currently under 
suboptimal control despite medication and previously 
affecting her employment history.  

During a VA compensation examination in December 1996, the 
veteran reported headaches since 1989, which began 
bifrontally and drew back to bilateral temporal areas and 
then down her neck, with photophobia, sonophobia, nausea, 
vomiting, and anorexia, and that she sought out a quiet room 
to sleep it off.  She reported that in the previous one and 1/2 
years the headaches increased to once or twice a week, or 
about seven headaches a month.  She reported that if she took 
two Fiorinal tablets at the onset of the headache and then 
slept, she could awaken pain free about 70 percent of the 
time.  The diagnosis was common migraine headaches.  

During a personal hearing in June 1997, the veteran reported 
that there were times that her migraine symptoms were worse, 
requiring her to go in for a shot, and that she had to go to 
the emergency room on two occasions, once each year; that the 
headaches prevented her from getting a good night's rest; and 
that it took her two or three days to return to normal after 
a headache.

In June 1998, the veteran submitted a written statement 
noting she was on medication every day to fight of migraine 
headaches.  She was concerned about the medication, Fiorinal, 
because it was potentially addictive.  She noted there were 
some days that she just tried to endure the pain to the best 
of her ability, causing unneeded discomfort to her family 
because she was usually closed up in a dark room during that 
time trying to cope with the headaches instead of taking the 
medication.  

The veteran submitted her pay and leave statements to show 
how often she was out of work due to her migraine headaches.  
Review of the statements, dated in August and September 1996, 
show 14 hours of leave taken.  She noted that her supervisor 
had been very patient with her over a two year period despite 
her many absences.  She also included the addresses of three 
of her former employers.  

The veteran's supervisor at the Army Personnel Service 
Center, at which the veteran worked from September 1994 to 
April 1997, noted the veteran had terminated her employment 
for "Family Reasons."  The Clark Community Library was able 
to verify that she had been employed there, but had no 
further specific information.  The last employer, 43rd Recp. 
AG BN, Ft. Leonard Wood, where the veteran was employed as a 
military personnel clerk, did not reply to the RO's inquiry.

The veteran submitted further pay and leave statements.  The 
veteran appears to have been working 40 hours per two-week 
pay period.  They reflect that for the 1996 calendar year the 
veteran used 51 hours of annual leave and 31 hours of sick 
leave.  She had one hour of annual leave saved.  Through May 
8, 1997, the veteran used 23 hours annual leave, 11 hours of 
sick leave, and had taken 20 hours of leave without pay.  She 
had three hours of sick leave saved.

The veteran underwent a VA examination for compensation 
purposes in August 2000.  She reported that she had symptoms 
of nausea, vomiting, and photophobia with the migraines.  She 
took Fiorinal for that with good results.  The examiner noted 
that the diagnosis of migraine had been established and there 
was no change.

Analysis

The schedular evaluation of the veteran's migraine headaches 
is not currently subject to appellate jurisdiction.  The 
Board found in July 1998 that a 30 percent disability 
evaluation was warranted because while the veteran reported 
that she experiences about 7 headaches per month, she also 
reported that most of these are adequately treated with 
medication and rest, which permit her to be pain free 
afterwards.  Even with medication, however, the migraine 
symptomatology is under suboptimal control.  The Board found 
that a 30 percent evaluation for migraines, that encompassed 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months, more nearly 
approximated the veteran's migraine symptomatology.  
38 C.F.R. § 4.124a. 

A 50 percent evaluation was not warranted, as the evidence 
does not demonstrate that the veteran's migraine headaches 
are productive of very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  While the veteran had reported that she 
required emergency hospital treatment on two occasions for 
her headaches, these were reported to be in two different 
years.  Additionally, though the veteran reported that in 
service she sometimes had to rest for 72 hours, she has not 
indicated the duration of the current migraine 
symptomatology, but has testified that it takes her one to 
two days to fully return to normal, whereas the occasion 
requiring emergency treatment and shots took her three days 
to recover.  

The evidence does not support a finding of entitlement to an 
extraschedular rating for the veteran's migraine headaches.  
The 30 percent rating assigned to the veteran's migraine 
headaches disability is based upon prostrating attacks 
occurring on an average of once per month over the last 
several months.  The next higher rating, 50 percent, requires 
very frequent completely prostrating attacks productive of 
severe economic inadaptability.  While the veteran was using 
leave frequently during her last periods of employment, as 
evidence by the pay and leave statements, this shows neither 
severe economic inadaptability nor marked interference with 
her employment.  While the veteran was unable to accrue 
leave, it is not clear that all of the leave was used in 
conjunction with a prostrating migraine attack.  
Additionally, there is no evidence of additional 
hospitalization.  The evidence simply does not show that the 
functional limitations associated with this disability 
markedly interfered with the veteran's employment or required 
frequent hospitalization or treatment.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an extraschedular rating for migraine 
headaches is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

